         Case 1:21-cv-00213-CJN Document 27-1 Filed 04/13/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
 US DOMINION, INC., DOMINION
                                                      )
 VOTING SYSTEMS, INC., and DOMINION
                                                      )
 VOTING SYSTEMS CORPORATION,
                                                      )
                                                      )
         Plaintiffs,
                                                      )
                                                      )   Civil Case No. 1:21-cv-00213-CJN
             v.
                                                      )
                                                      )
 RUDOLPH W. GIULIANI,
                                                      )
                                                      )
        Defendant.
                                                      )

                                      [PROPOSED] ORDER


       On considering Plaintiffs’ Unopposed Motion to Extend Time to Respond to Motion to

Dismiss (ECF #27), the lack of any opposition thereto, and the entire record herein, the Court finds

that plaintiffs’ motion is well taken. For the foregoing reasons, it is hereby

       ORDERED that Plaintiffs’ motion is granted; and it is

       FURTHER ORDERED that Plaintiffs’ time within which to file an opposition to the

motion to dismiss (ECF #26) is extended to May 5, 2021.

       SO ORDERED.

Date: ___________, 2021

                                       _______________________________________________
                                       HONORABLE CARL J. NICHOLS
                                       UNITED STATES DISTRICT JUDGE




                                                  1
